       Case 2:20-cv-01671-KJM-CKD Document 11 Filed 11/04/20 Page 1 of 2


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           EASTERN DISTRICT OF CALIFORNIA
10   JOANNA RAMIREZ, individually and )              Case No. 2:20-CV-01671-KJM-CKD
     on behalf of all others similarly situated, )
11                                               )   Assigned to: Hon. Kimberly J. Mueller
                   Plaintiff,                    )
12                                               )   ORDER GRANTING JOINT
           vs.                                   )   STIPULATION TO EXTEND TIME
13                                                   TO RESPOND TO THE FIRST
     WESTERN REFINING RETAIL, LLC, a )               AMENDED COMPLAINT
14   limited liability company; and DOES 1 )
     through 100, inclusive,                     )   Complaint Filed: July 16, 2020
15                                               )   Amended Complaint Served: September
                   Defendants.                   )   29, 2020
16                                               )   Current Response Date: October 29,
                                                 )   2020
17                                               )   New Response Date: November 12, 2020
                                                 )
18
19
20
21
22
23
24
25
26
27
28

        ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO THE FIRST
                              AMENDED COMPLAINT
       Case 2:20-cv-01671-KJM-CKD Document 11 Filed 11/04/20 Page 2 of 2



1                                          ORDER
2          1.    The current October 29, 2020 deadline for WRR to respond to the First
3    Amended Class Action Complaint is vacated; and
4          2.    WRR shall file a response to the First Amended Class Action Complaint on
5    or before November 12, 2020.
6          IT IS SO ORDERED.
7    DATED: November 3, 2020.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                    2
        ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO THE FIRST
                              AMENDED COMPLAINT
